     Case 1:18-cv-04809-ELR Document 43 Filed 06/09/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


GREG PALAST;
HELEN BUTLER,

      Plaintiffs,
                                            CIVIL ACTION NO.
v.                                          1:18-cv-04809-ELR

BRAD RAFFENSPERGER, in his
official capacity as Secretary of State
of the State of Georgia,

      Defendant.


                                      ORDER

      This case is scheduled for mediation on Wednesday, July 22, 2020, at 10:00

a.m. See (Doc. 41). The mediation will be conducted by Zoom videoconferencing.

The Court shall provide meeting instructions by separate e-mail to counsel.

      IT IS SO ORDERED on this 8th day of June 2020.




                                            REGINA D. CANNON
                                            United States Magistrate Judge
